Citation Nr: 0905804	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  03-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicides, 
specifically Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to October 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The competent evidence fails to demonstrate that the 
Veteran's type II diabetes mellitus is related to his active 
military service.


CONCLUSION OF LAW

Type II diabetes mellitus, to include as due to exposure to 
herbicides, was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2001 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
Veteran.  

The Board observes that the June 2001 letter was sent to the 
Veteran prior to the April 2002 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  The notice provided in the March 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra.  The Board notes that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) constitutes 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Therefore, as a matter of law, providing the Veteran 
with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See id., citing Mayfield, 444 F.3d at 1328.  
The Board acknowledges that in this instance the case was not 
subsequently readjudicated; however, as the Board has 
concluded that the preponderance of the evidence is against 
the Veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded compensation 
and pension (C&P) examinations, dated February 2002 and June 
2001, in accordance with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Additionally, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2008).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. 
§ 3.307(a)(6)(iii) (2008).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2008) are satisfied:  
chloracne or other acneform disease consistent with chloracne 
if manifest to a degree of 10 percent within one year of date 
of last exposure, type II diabetes mellitus, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2008).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  The 
Board acknowledges that the Veteran's claimed type II 
diabetes mellitus is one of the diseases for which the 
presumption applies, however, for the reasons stated below 
the presumption does not apply in this instance.  

General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997), 
stated that claimants must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying 
service sufficient to raise the presumption of exposure to 
Agent Orange.  Service in a deep water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam.  See VAOPGCPREC 27-97 
(O.C.G. Prec. 27-97).  However, 'service in the Republic of 
Vietnam' includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a).  See also Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  See also 
38 C.F.R. § 3.313 (2008).

The Board finds that the record does not indicate and the 
Veteran does not contend that he was ever in-country in the 
Republic of Vietnam during the Vietnam War.  The Board notes 
that the Veteran's personnel records indicate that he 
received the Vietnam Service Medal, however, there is no 
indication that he ever served in-country.  The Veteran 
states that he served on a destroyer in the Gulf of Tonkin.  
Therefore, the Veteran enjoys no presumption provided by law 
or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 
C.F.R. § 3.307(6)(iii) (2008).  The Board will limit its 
analysis to a direct service connection as required by Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).  Direct service connection may be granted for 
disease or disability diagnosed in service; or, if diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2008) by (a) evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 (2008) and (ii) 
present manifestations of the same chronic disease, or (b) 
when a chronic disease is not present during service, 
evidence of continuity of symptomatology.  For Veterans who 
have served ninety (90) days or more of active duty service 
during a period of war, or during peacetime service after 
December 31, 1946, certain chronic disabilities, such as type 
II diabetes mellitus, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Initially, the Board notes that the Veteran is currently 
diagnosed with type II diabetes mellitus.  The June 2001 C&P 
examination reports that the Veteran has a current diagnosis 
of diabetes mellitus, insulin requiring.  While the Board 
acknowledges that the Veteran has a current diagnosis of type 
II diabetes mellitus, there is no competent medical evidence 
that indicates that the Veteran suffered from type II 
diabetes mellitus while on active duty service.  Indeed, the 
Veterans service treatment record do not indicate that the 
Veteran was diagnosed while in service; both the Veteran's 
entrance examination and separation examination report the 
Veteran is in good health with his endocrine system being 
listed as normal.  

In addition, there is also no indication that the Veteran was 
diagnosed within one year of separation from service as 
required to meet the presumption for chronic diseases.  See 
38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  In fact, the Veteran was not diagnosed with 
type II diabetes mellitus until 1986, twenty years after 
separation from active military service.  The Board finds 
that the twenty year lapse in time between the Veteran's 
active service and the first diagnosis of type II diabetes 
mellitus weighs against the Veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with type II diabetes mellitus; there is 
no indication of a diagnosis during service.  In addition, 
after considering the length of time between service and 
post-service diagnosis, and determining that the Veteran does 
not meet the requirements for any relevant presumptions, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for type II 
diabetes mellitus.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicides, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


